                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

YEISON CRUZ,

               Plaintiff,

v.                                                 Case No: 2:18-cv-287-FtM-38MRM

GEOVERA SPECIALTY
INSURANCE COMPANY,

             Defendant.
                                         /

                                        ORDER1

      Before the Court is Magistrate Judge Mac R. McCoy’s Report and

Recommendation. (Doc. 39). Judge McCoy recommends granting Plaintiff Yeison Cruz

and Defendant GeoVera Specialty Insurance Company’s Joint Stipulation to Stay

Litigation Pending Completion of Appraisal. (Doc. 38). Neither party filed a timely

objection to the Report and Recommendation, so the matter is ripe for review.

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).      In the absence of specific objections, there is no



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
requirement that a district judge review factual findings de novo, Garvey v. Vaughn, 993

F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole

or in part, the findings and recommendations, 28 U.S.C. § 636(b)(1)(C). The district judge

reviews legal conclusions de novo, even in the absence of an objection. See Cooper-

Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

       After careful consideration and an independent review of the file, the Court accepts

and adopts in part the Report and Recommendation. The Court accepts the Report and

Recommendation in its entirety except for paragraph 4. There is no need for the Court to

reserve jurisdiction over specific issues because it is staying the proceedings rather than

closing the case. If a dispute arises during appraisal, such as the selection of a neutral

umpire, then the parties may notify the Court at that time.

       Accordingly, it is now

       ORDERED:

       1. Report and Recommendation (Doc. 39) is ACCEPTED and ADOPTED in part.

       2. The Joint Stipulation to Stay Litigation Pending Completion of Appraisal (Doc.

          38) is GRANTED.

       3. This action is STAYED until the parties advise the Court that the appraisal

          process has been completed and the stay is due to be lifted. The parties must

          notify the Court of such matters within seven (7) days of the appraisal

          proceedings concluding.

       4. The parties must file a joint status report regarding the status of the appraisal

          on or before March 1, 2019, and every forty-five (45) days thereafter until

          the appraisal proceedings conclude.




                                            2
      5. Plaintiff has ninety (90) days from the date of this Order to select an appraiser

         and notify Defendant of the selection.

      6. The Clerk of Court is DIRECTED to add a stay flag to this case.

      DONE and ORDERED in Fort Myers, Florida this 15th day of January 2019.




Copies: All Parties of Record




                                           3
